Ar-15 Lower Reciever
   pinshape.com/items/38103-3d-printed-ar-15-lower-reciever

DrSail                                                        August 21, 2017


Designed by DrSail




                                                                                1/10
2/10
3/10
4/10
5/10
◀

▶




    6/10
7/10
Prints (1)

Upload a Print


       over 1 year ago
       XYZ Printing da Vinci 2.0 Duo

       3
       0
       Drag & Drop A Photo or
       Click To Browse




Description

Ar15 Lower receiver. Dont change dimensions, just tilt on axis till fits in box.

Design Files

File Size

Ar15Lower_FP_Update.stl

2.39 MB

Ar15Lower_Update.stl

5.5 MB

Front_Snap_Pin.stl

293 KB

Rear_Snap_Pin.stl

35.1 KB
                                                                                   8/10
IMG_0089.JPG

3.2 MB

IMG_6725.JPG

1.47 MB

IMG_6741.jpg

2.02 MB

Print1.jpg

481 KB

Print2.jpg

477 KB

Print3.jpg

433 KB

snap_pin_alternative-2.jpg

1.55 MB

snap_pin_alternative.jpg

1.45 MB

vanguard_JT_FP_Update.jpg

159 KB

Comments



Casey Hancock: Does it matter what filament you use?
Reply7 months ago



Matthew Sizemore: YES! do NOT use PLA. It might run thru a clip but it WILL break and you will
most likely get hurt. use carbon fiber nylon or PC.
Reply5 months ago

         Post


                                                                                                 9/10
Available for Download

Free

Download the design’s source files for use on your own 3D printer.

CC - Attribution


Attribution

FREE
Report this design

Downloaded this Design recently?
Drag & Drop A Photo or
Click To Browse

Share

Designs in I Like!!!
More by DrSail
Tags




                                                                     10/10
